Case 1:20-mj-00316-JCN Document 22 Filed 11/20/20 Page 1 of 3            PageID #: 23


                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE



       UNITED STATES OF AMERICA                    )
                                                   )
       v.                                          )   1:20-mj-00316-JCN
                                                   )
       KATRINA PREBLE                              )

                  ORDER RE: DISCLOSURE OF INFORMATION

      Unless the parties otherwise agree and where not prohibited by law, the

government shall disclose to the defense all information “favorable to an accused”

that is “material either to guilt or to punishment” under Brady v. Maryland, 373

U.S. 83, 87 (1963), and that is known to the government. This requirement applies

regardless of whether the information would itself constitute admissible evidence.

The information, furthermore, shall be produced in a reasonably usable form unless

that is impracticable; in such a circumstance, it shall be made available to the

defense for inspection and copying. Beginning at the defendant’s arraignment and

continuing throughout the criminal proceeding, the government shall make good-

faith efforts to disclose such information to the defense as soon as reasonably

possible after its existence is known, so as to enable the defense to make effective

use of the disclosed information in the preparation of its case.


      The information to be disclosed includes, but is not limited to:
      1. Information that is inconsistent with or tends to negate the defendant’s
      guilt as to any element, including identification, of the offense(s) with which
      the defendant is charged;
      2. Information that tends to mitigate the charged offense(s) or reduce the
      potential penalty;
Case 1:20-mj-00316-JCN Document 22 Filed 11/20/20 Page 2 of 3            PageID #: 24


      3. Information that tends to establish an articulated and legally cognizable
      defense theory or recognized affirmative defense to the offense(s) with which
      the defendant is charged;
      4. Information that casts doubt on the credibility or accuracy of any evidence,
      including witness testimony, the government anticipates using in its case-in-
      chief at trial; and
      5. Impeachment information, which includes but is not limited to:
             (i) information regarding whether any promise, reward, or inducement
             has been given by the government to any witness it anticipates calling
             in its case-in-chief; and
             (ii) information that identifies all pending criminal cases against, and
             all criminal convictions of, any such witness.
      As impeachment information described in (5) and witness-credibility

information described in (4) are dependent on which witnesses the government

intends to call at trial, this rule does not require the government to disclose such

information before a trial date is set.


      In the event the government believes that a disclosure under this rule would

compromise witness safety, victim rights, national security, a sensitive law-

enforcement technique, or any other substantial government interest, it may apply

to the Court for a modification of the requirements of this rule, which may include

in camera review and/or withholding or subjecting to a protective order all or part of

the information.


      For purposes of this rule, the government includes federal, state, and local

law enforcement officers and other government officials who have participated in

the investigation and prosecution of the offense(s) with which the defendant is

charged. The government has an obligation to seek from these sources all

information subject to disclosure under this Rule.
Case 1:20-mj-00316-JCN Document 22 Filed 11/20/20 Page 3 of 3           PageID #: 25


      The Court may set specific timelines for disclosure of any information

encompassed by this rule.


      If the government fails to comply with this rule, the Court, in addition to

ordering production of the information, may:


      (1) specify the terms and conditions of such production;


      (2) grant a continuance;


      (3) impose evidentiary sanctions; or


      (4) enter any other order that is just under the circumstances.


      SO ORDERED.




                                                    /s/ John C. Nivison
                                                    U. S. Magistrate Judge
Dated: November 20, 2020
